Citation Nr: 0112390	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for postoperative 
dislocated left shoulder (left shoulder disability), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1987.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 1999 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, for additional development.  The case is again 
before the Board for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  Left shoulder disability is manifested by limitation of 
motion which most nearly approximates limitation of motion of 
the arm to 25 degrees from the side.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for left 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal and that he has been requested to provide 
information concerning potential sources of medical evidence 
pertaining to postservice treatment of the disability at 
issue.  The pertinent treatment records have been obtained 
and the veteran has been provided appropriate VA 
examinations.  No further information or evidence from the 
veteran is required to substantiate his claim.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

I.  FACTUAL BACKGROUND

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left shoulder disability.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

VA treatment records from September 1992 to August 1994 
reveal continued problems with recurrent dislocation of the 
left shoulder.  He was hospitalized in October 1993 for left 
shoulder instability, recurrent dislocation, and subluxation.  
He underwent anterior reconstruction of the left shoulder.  
The discharge diagnosis was left shoulder instability.  
Active range of motion in December 1993 included flexion of 
approximately 80 degrees and abduction of 40 degrees.

The veteran complained on VA examination in December 1994 of 
left shoulder dislocations 2-3 times a week with pain and 
tenderness.  He said that he was unable to work overhead.  
Physical examination of the left shoulder did not show any 
swelling or deformity.  There was a 10 cm surgical scar with 
minimal loss of the anterior deltoid.  There was 90 degrees 
of forward flexion, 70 degrees of abduction and external 
rotation, and 90 degrees of internal rotation; these 
movements were accompanied by pain and crepitation.  It was 
noted that X-rays of the left shoulder were considered 
normal.  The diagnosis was chronic or recurrent dislocation 
of the left shoulder that began in 1986, with failed attempts 
at surgical correction in 1987 and 1993.  A color photograph 
of the veteran's left shoulder was received by VA in January 
1995.

It was noted on VA examination in February 1995 that the 
veteran is right handed.  He continued to complain of 
recurrent left shoulder dislocation.  Left shoulder motion 
included abduction from 0-100 degrees, flexion from 0-100 
degrees, internal rotation from 0-45 degrees, and external 
rotation from 0-90 degrees.  There was no sensory or motor 
change.  The veteran complained of pain with any internal 
rotation of the left upper extremity.  Recurrent subluxation 
dislocation of the left shoulder, status post surgical 
revision times two.  X-rays of the left shoulder in February 
1995 did not show any significant abnormality.  A color 
photograph of the veteran's left shoulder was received by VA 
in February 1995.

The veteran testified at a personal hearing at the RO in 
September 1995 that he has dislocations of the left shoulder 
3-4 times a week, mostly at night; that he has been told by 
his physician that his left shoulder will continue to 
deteriorate; that he has constant tenderness and a lot of 
pain when it dislocates; and that the shoulder will go out if 
he uses it much.

VA outpatient records for May and September 1995 reveal 
complaints of recurrent left shoulder subluxation in May 
1995, which he said occurred at least 4 times a week.  The 
assessment in September 1995 was recurrent shoulder 
subluxation, able to work mowing the lawn.

It was noted on VA examination in April 1996 that there was a 
large surgical scar in the anterior portion of the left 
shoulder with atrophy of the anterior left deltoid below the 
scar and sensory loss in the anterior superior aspect.  
Flexion and abduction were to 90 degrees, with internal and 
external rotation to 70 degrees; there was pain on motion.  
He was approximately 50 percent weaker in the left shoulder 
on flexion and abduction.  There was 3+ crepitation and 
tenderness to palpation in the left shoulder.  The examiner 
noted that he was able to manually sublux the veteran's left 
shoulder without much difficulty during the examination.  X-
rays of the left shoulder were considered normal.  The 
assessment was left shoulder rotation cuff tear; status post 
reconstruction surgery of the left shoulder times two with 
continued subluxation of the left shoulder and limited range 
of motion and pain syndrome.

VA X-rays dated in December 1997 reveal posterior dislocation 
of the left shoulder.

The veteran testified at a video conference hearing before 
the undersigned in November 1998 that his shoulder can sublux 
at any time, that there is a lot of pain when it goes out, 
that it happens a lot at night, and that the shoulder goes 
out 2-5 times a week for up to 4 days.

March and June 1999 medical reports from Thomas A. Smith, 
M.D., reveal that the veteran fell and reinjured his left 
shoulder, for which he needed to wear a sling.  It was 
described as a very loose joint.  Dr. Smith noted that the 
veteran should not be lifting anything heavy.

On VA examination in August 1999, the veteran complained of 
frequent, spontaneous left shoulder dislocations, including 
in his sleep, which caused a lot of pain.  He said that he 
was not working because he could not use his left arm.  
Physical examination of the left shoulder revealed diffuse 
atrophy and tenderness of the anterolateral aspect.  Flexion 
of the shoulder was to 80 degrees, abduction was to 160 
degrees, and bilateral rotation was to 20 degrees.  With 
repeated use, there was an additional 10 degree loss of range 
of motion in all directions.  Strength in the left shoulder 
was 3+/5.  During times of flare-ups he has no use of the 
left upper extremity, since he had to have the arm in a 
sling.  The impression was residuals of an injury to the left 
shoulder.  X-ray of the left shoulder in August 1999 were 
reported to show anterior dislocation of the left shoulder 
and minimal degenerative changes of the acromioclavicular 
joint.

The veteran noted on VA examination in May 2000 that his left 
shoulder subluxed several times per day and dislocated 2-3 
times a week, which the veteran reduced himself.  He 
complained of pain with movement and pain when the shoulder 
dislocated.  When it was reduced, the pain lasted anywhere 
from one-half hour to two days.  About three times a week the 
shoulder dislocated spontaneously during sleep.  The veteran 
said that when he had difficulty holding the shoulder in 
place, he used a sling.  Physical examination revealed 
abduction to 30 degrees, with range of motion limited by 
pain; strength of abduction during the available range 3+/5.  
The veteran attempted forward elevation but at 30 degrees the 
shoulder subluxed and the veteran put it back into position.  
The examiner noted that he did not attempt external or 
internal rotation because that would have caused dislocation.  
The impression was recurrent dislocation of the left 
shoulder.  The examiner noted that the veteran would be able 
to perform sedentary work that primarily involved use of the 
right upper extremity.

II.  ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted where motion of the minor arm is limited to 
shoulder level or midway between the side and shoulder level; 
a 30 percent rating is for consideration where the motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5202, a 20 percent evaluation is 
assigned for recurrent dislocation at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level or with frequent episodes and guarding of 
all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Full range of forward flexion and abduction of the shoulder 
is from 0-180 degrees; full range of internal and external 
rotation is from 0-90 degrees.  38 C.F.R. § 4.71, Plate I 
(2000).

The medical evidence on file reveals significant impairment 
of the left shoulder, which is his minor arm, due to service-
connected left shoulder disability.  Based on the diagnostic 
criteria noted above, the veteran is currently assigned the 
maximum schedular rating for dislocation of the nondominant 
shoulder.  However, the Board notes that the veteran 
complains of multiple daily subluxations with dislocations 
two or more times a week.  He has limitation of motion of the 
left upper extremity, with abduction to only 40 degrees in 
December 1993 and to only 30 degrees on the most recent VA 
examination in May 2000, at which time it was noted that the 
shoulder subluxed at 30 degrees of forward elevation.  It was 
noted that he got a flare-up of pain whenever the shoulder 
dislocated.  In the Board's opinion, when all pertinent 
disability factors are considered, limitation of motion of 
the left shoulder most nearly approximates that required for 
a 30 percent evaluation under Diagnostic Code 5201, which is 
the maximum rating assigned for limitation of motion of the 
minor arm.  A higher evaluation cannot be assigned under the 
rating schedule because there is no evidence of ankylosis of 
the scapulohumeral articulation, as required by Diagnostic 
Code 5200.

The Board also has considered whether the veteran's claim 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  The record 
reflects that the veteran has not required frequent 
hospitalizations for his left shoulder disability, or that 
any of the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of the case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an evaluation of 30 percent for left shoulder 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

